Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2021, has been entered and made of record.

Response to Amendment
3.	This is in response to Applicant’s Arguments/Remarks filed on 10/04/2021, which has been 
entered and made of record.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 4, 7 – 11 and 15 – 25 are pending. Claims 1 – 4, 7 – 11 and 15 – 25 are considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claim(s) 1 – 25 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 1, 19 and 20 recite the limitation "…the size of the determined region to be transmitted being larger than the size of a region…" However, there is insufficient antecedent basis for both instances (i.e., of the size as cited above) of this limitation in the claim. Appropriate action is required.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 7 – 11 and 15 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbergh, David Jordan (US-20130083153-A1, hereinafter simply referred to as Lindbergh) in view of Hedge, Vedant B. (US-20190037135-A1, hereinafter simply referred to as Hedge) and Kulewski, Krzysztof (US-9704231-B1, hereinafter simply referred to as Kulewski).

Regarding independent claims 1, 19 and 20, Lindbergh teaches:
An image processing apparatus (See at least Lindbergh, ¶ [0025], FIG. 5A, "…personal desktop videoconferencing system…") comprising: one or memories (See at least Lindbergh, ¶ [0026], FIG. 5B, "…Memory 318…") storing instructions: and one or more processors (See at least Lindbergh, ¶ [0026], FIG. 5B, "…CPU 313…") executing the instructions to: specify one or more regions (e.g., rectangular ROIs 402, 403 and 404 of Lindbergh FIG. 6) respectively including at least one object (e.g., participant 102, 103, or 104 of Lindbergh FIG. 6) from an image captured by an image capturing device (e.g., camera 301 of Lindbergh FIG. 5A) (See at least Lindbergh, ¶ [Abstract, 0032], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…").
Lindbergh teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Lindbergh does not expressly disclose the concept of determine, based on a size of each of the specified one or more regions, a region to be transmitted from among the specified one or more regions, the size of the determined region to be transmitted being larger than the size of a region, among the specified one or more regions, that has not been determined as the region to be transmitted; and control transmission of an image corresponding to the determined region to be transmitted.
Nevertheless, Hedge teaches the concept of determine, based on a size of each of the specified one or more regions (e.g., face size of portrait image in Hedge), a region to be transmitted from among the specified one or more regions (See at least Hedge, ¶ [0011], FIGS. 3A, 3B, "…adjustment by face normalization may be done based on the first face coordinates (i.e., face size)…The first output image may be generated based on at least the face normalization…" See also ¶ [0027, 0036, 0065]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of determine, based on a size of each of the specified one or more regions, a region to be transmitted from 
But, the combination does not expressly teach the size of the determined region to be transmitted being larger than the size of a region, among the specified one or more regions, that has not been determined as the region to be transmitted; and control transmission of an image corresponding to the determined region to be transmitted.
However, Kulewski teaches the size of the determined region to be transmitted being larger than the size of a region, among the specified one or more regions (See at least Kulewski, col. 17 | lines 8 – 13, "…foreground/background status can be determined based on size of depicted features in the image relative to the entire image area, where larger features may be foreground objects and smaller features may be background objects (similar to the area size characteristic above)…"), that has not been determined as the region to be transmitted (e.g., newly uploaded to in Kulewski); and control transmission of an image corresponding to the determined region to be transmitted (See at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, "…server system 102 may provide appropriate data to the client devices…the users can interact via audio or video conferencing, audio, video, or text chat…system 102 can upload and post shared content such as images, text, video, audio, and other types of content, and/or perform socially-related functions…", "…foreground/background status can be determined based on size of depicted features in the image relative to the entire image area, where larger features may be foreground objects and smaller features may be background objects (similar to the area size characteristic above)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of the size of the determined region to be transmitted being larger than the size of a region, among the specified one or more regions, that has not been determined as the region to be transmitted; and control transmission of an image corresponding to the determined region to be transmitted as disclosed in the device of Kulewski to modify the known and similar devices of the combination for the desirable and advantageous purpose of allowing images to be ranked and presented based on the visual impact of image processing and editing that has been performed on the images by automatic image processing systems as well as changes made to images by users themselves, as discussed in Kulewski (See col. 4 | lines 44 – 51); thereby, helping to improve the overall system robustness by allowing images to be ranked and presented based on the visual impact of image processing and editing that has been performed on the images by automatic image processing systems as well as changes made to images by users themselves.

Regarding dependent claim 2, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is determined further based on coordinates (e.g., pixel coordinates [i,j] of Lindbergh) of each of the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0032], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 3, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is determined further based on distances (e.g., spatial relationship of Lindbergh) between coordinates of each of the specified one or more regions and reference coordinates (See at least Lindbergh, ¶ [Abstract, 0032, 0036], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).



Regarding dependent claim 4, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is determined, in order from a specified region having the shortest distance to a specified region reaching a data-amount threshold that is processable and transmissible (See at least Lindbergh, ¶ [Abstract, 0032, 0036], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 7, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is not determined from the specified one or more regions having the area a size exceeding a threshold (e.g., portions of the image that are outside the region of interest or boundary(ies) in Lindberg) (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 8, Lindbergh modified by Hedge and Kulewski above teaches:
determine the sizes of the specified one or more regions based on the number of pixels (e.g., the number of pixels dedicated to e.g., participants or other regions of interest (ROI) in Lindberg) for forming each of the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0002, 0031, 0032, 0036, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10), and the region to be transmitted is determined based on the number of pixels forming each of the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0002-0003, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).


Regarding dependent claim 9, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is determined further based on an aspect ratio (e.g., aspect ratio of Lindbergh) of each of the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027, 0033-0035]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 10, Lindbergh modified by Hedge and Kulewski above teaches:
determine, based on the size of each of the specified one or more regions, an effectiveness (e.g., width/height of ROI in Lindbergh) of each of the specified one or more regions and the one or more processors (See at least Lindbergh, ¶ [Abstract, 0002-0003, 0027, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10) the region to be transmitted is determined further based on the determined effectiveness of each of the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0002-0003, 0027, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 11, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is not determined from any specified region determined to be ineffective (See at least Lindbergh, ¶ [Abstract, 0002-0003, 0027, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 15, Lindbergh modified by Hedge and Kulewski above teaches:
compress the image corresponding to the region to be transmitted (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10), change a compression method or a compression rate (e.g., …the degree of compression can also be adjusted in Lindbergh) based on a priority of the region to be transmitted, and transmit the compressed image (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 16, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the region to be transmitted is determined, in a case where a total of data amounts of data of images corresponding to the specified one or more regions exceeds a data amount threshold (e.g., bandwidth constraints/limits in Lindbergh) (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 17, Lindbergh modified by Hedge and Kulewski above teaches:
wherein each of the specified one or more regions is a rectangular region (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 18, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the image corresponding to the determined region to be transmitted is a cropped image (e.g., FIG. 7 of Lindbergh) cropped according to the rectangular region (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).


Regarding dependent claim 21, Lindbergh modified by Hedge and Kulewski above teaches:
sets a higher priority to a specified region (e.g., foreground in Lindbergh) that is closer to the reference coordinates than a specified region farther from the reference coordinates (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 22, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the one or more processors controls the transmission of the images corresponding to the determined region to be transmitted further based on a total of data amounts of images corresponding to the specified one or more regions (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 23, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the object is a foreground object different from a background object in the image captured by the image capturing device (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Regarding dependent claim 24, Lindbergh modified by Hedge and Kulewski above teaches:
wherein the object is an object extracted by comparing the image captured by the image capturing device with a background image (See at least Lindbergh, ¶ [Abstract, 0031, 0032, 0036, 0038, 0039], FIGS. 5, 6, 7, "…First, regions of interest, such as portions of the image including participants, are determined. Then compressible background regions are determined and compressed. This results in the proportion of the area of the regions of interest to increase. After the image is transmitted, the regions of interest can be seen more clearly…", "…One way of increasing the proportion of the area of ROI is to crop away the portions of the image that are outside the region of interest while maintaining the aspect ratio of the intended transmitted image…", "…Boundaries 501-504 form a rectangular region that includes all the ROI 402, 403, and 404 encompassing participants 102, 103, and 104 respectively. Image 101 can be cropped to the rectangular region. We can denote the bottom left corner of the rectangle having pixel coordinates [i,j] and the top right corner of the rectangle having pixel coordinates [k,l]…", "…The proportion of the ROI in image 107 can be increased further by carrying out geometric background compression. In geometric background compression, portions of the image that do not belong to the ROI are be compressed to a smaller size. By applying geometric background compression to a region, the CPU 313 can reduce the spatial dimensions of the region while at the same time retaining most of the visual information within the region…", "…The vertical background regions can be determined, for example, by determining those columns of pixels that do not intersect with any region of interest 402, 403, and 404…", "…Image 107 can be compressed vertically in the vertical background regions and horizontally in the horizontal background regions. Regions of image 107 that lie within both a vertical and a horizontal background region can be compressed both horizontally and vertically…" See also ¶ [0002-0003, 0004, 0009, 0027]. Also, See at least Hedge, ¶ [0011, 0027, 0036, 0065], FIGS. 3A, 3B, and at least Kulewski, cols. 6, 17 | lines 23 – 33, 8 – 13, FIGS. 4 – 6 & 10).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbergh, David Jordan (US-20130083153-A1, hereinafter simply referred to as Lindbergh) in view of Hedge, Vedant B. (US-20190037135-A1, hereinafter simply referred to as Hedge) and Kulewski, Krzysztof (US-9704231-B1, hereinafter simply referred to as Kulewski) and Teichman, Alexander William (US-9396400-B1, hereinafter simply referred to as Teichman).

Regarding dependent claim 25, Lindbergh modified by Hedge and Kulewski above do not expressly teach:
wherein the object is an object extracted by learning recognition.
Nevertheless, Teichman teaches wherein the object is an object extracted by learning recognition (See at least Teichman, col. 8 | lines 55 – 68, FIGS. 2 – 6, "… The classification may be performed separately for each foreground object in a single frame and/or for the foreground object track…The classification algorithm may be deep learning algorithms, and neural networks…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the object is an object extracted by learning recognition as disclosed in the device of Teichman to modify the known and similar devices of the combination for the desirable and advantageous purpose of enabling a monitoring system to efficiently and reliably identify threats and to distinguish threatening events from non-threatening events thereby reducing the number of false alarms while reducing the operating cost, as discussed in Teichman (See col. 4 | lines 4 – 14); thereby, helping to improve the overall system robustness by enabling a monitoring system to efficiently and reliably identify threats and to distinguish threatening events from non-threatening events thereby reducing the number of false alarms while reducing the operating cost.










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666